In a proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority, which suspended petitioner’s restaurant liquor license for ten days for a violation of section 65 of the Alcoholic Beverage Control Law, the proceeding was transferred to this court, pursuant to section 1296 of the Civil Practice Act. " Determination unanimously confirmed, with $50 costs and disbursements, and petition dismissed, without costs. Present — -Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.